DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,199,013. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-12 are generic to all that is recited within claims 1-10 of U.S. Patent No. 11,199,013. In other words, claims 1-10 of U.S. Patent No. 11,199,013 fully encompass the subject matter of claims 1-12 and therefore anticipate claims 1-12. Since claims 1-12 are anticipated by claims 1-10 of the patent, they are not patentably distinct from claims 1-10 of U.S. Patent No. 11,199,013. Thus, the invention of claims 1-10 of the patent is in effect a “species” of the “generic” invention of claims 1-12. It has been held that the generic invention is anticipated by the species, see In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since claims 1-12 are fully anticipated, (fully encompassed), by claims 1-10 of the patent, claims 1-12 are not patentably distinct from claims 1-10 of U.S. Patent No. 11,199,013, regardless of any additional subject matter present in claims 1-10. 


Claim Objections
Claim 1 is objected to because of the following informalities: In line 4, please delete [)] after ‘rod’.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hagemes et al. (US Patent No. 9,580,922).
For claim 14, Hagemes et al. discloses a method of mounting a tie rod (fig. 3, 20) to a formwork panel (22, 23), comprising: providing a formwork panel member having a front side for delimiting a space to be filled with concrete, a back side opposite the front side and a through-opening extending from the front side to the back side, the through-opening (24, 25) having a first cross-sectional area; wherein providing an adjustment member (fig. 1) to extend across the through-opening of the formwork panel member, the adjustment member having a through-hole (3) with a second cross-sectional area smaller than the first cross-sectional area of the through-opening of the formwork panel member, the through-hole being displaceable in a direction lying in a main plane of the formwork panel member; moving the through-hole of the adjustment member relative to the front side of the formwork panel member (the adjustment member can be adjusted 360 degrees); and passing the tie rod through the through-hole of the adjustment member.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hagemes et al. (US Patent No. 9,580,922) in view of Longhenry (US Patent No. 8,661,758).
For claim 1, Hagemes et al. discloses a formwork panel (fig. 3) comprising: a formwork panel member (22, 23) having a front side for delimiting a space to be filled with concrete, a back side opposite the front side and a through-opening (24, 25) extending from the front side to the back side for allowing passage of a tie rod therethrough, the through-opening having a first cross-sectional area; wherein an adjustment member (fig. 1) extending across the through-opening of the formwork panel member, the adjustment member having a through-hole (3) with a second cross-sectional area smaller than the first cross-sectional area of the through-opening of the formwork panel member.
Hagemes et al. does not disclose that the through-hole is moveable relative to the front side of the formwork panel member, the through-hole being displaceable in a direction lying in a main plane of the formwork panel member and wherein the adjustment member has a disc element with the through-hole formed therein, wherein the disc element covers the through-opening of the formwork panel member except for the through-hole of the disc element.
Longhenry discloses an adjustment member (fig. 5, 10) (it is considered an adjustment member since it has all the structural limitations of an adjustment member set forth by the applicant) extending across a through-opening of a panel member (54), the adjustment member having a through-hole (30) with a second cross-sectional area smaller than the first cross-sectional area of the through-opening of the formwork panel member, the through-hole being moveable relative to the front side of the formwork panel member, the through-hole being displaceable in a direction lying in a main plane of the formwork panel member; and wherein the adjustment member has a disc element (14) with the through-hole formed therein, wherein the disc element covers the through-opening of the formwork panel member except for the through-hole of the disc element.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to modify the adjustment member of Hagemes et al. with an adjustment member having the mechanism of Longhenry to reduce the number of moving parts in the system and simplify the adjustment member.
For claim 2, the combination discloses that the through-hole (Longhenry fig. 5, 30) of the adjustment member is moveable in all directions parallel to the front side of the formwork panel member (the adjustment member can be adjusted in all directions therefore the through-hole is also adjustable).
For claim 3, the combination discloses that the disc element (Longhenry fig. 5, 14) has a third cross-sectional area larger than the first cross-sectional area (52) of the formwork panel member, the disc element being slidably arranged at the front side or back side of the formwork panel member.
For claim 4, the combination discloses a fastening device (Longhenry fig. 5, 40) with a fastening element for securing the adjustment member at a given position of the through-hole with respect to the formwork panel member.
For claim 5, the combination discloses that the fastening element is a wedge (Longhenry fig. 5, 40).
For claim 6, the combination discloses that the fastening element (Longhenry fig. 5, 40), in a state of the adjustment member demounted from the formwork panel member, is undetachably, but linearly moveably and tiltably connected to the disc element.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633